DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
Drawings
The formal drawings filed on 9/22/2021 are acceptable.
Information Disclosure Statement
The Information Disclosure Statements filed on 6/15/2021 and 7/1/2021 have been considered.
Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-information.
Claims 1-10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, respectively, of U.S. Patent No. 7394679. 
Regarding instant claim 1, claim 1 of patent number 7394679 claims, inter alia memory plug comprising: a multi-resistive state element, wherein the multi-resistive state element comprises: a conductive layer; and a reactive metal that reacts with the conductive layer, the memory plug being capable of reversibly switching from a first resistive state to a second resistive state.  
Regarding instant claim 2, claim 2 of patent number 7394679 claims that the reactive metal is fully reacted with the conductive layer.  
Regarding instant claim 3, claim 3 of patent number 7394679 claims that the memory plug can be exposed to a range of voltages without disturbing the resistive state of the memory plug.  
Regarding instant claim 4, claim 4 of patent number 7394679 claims: at least two electrodes.  
Regarding instant claim 5, claim 7 of patent number 7394679 claims that at least one of the electrodes is Pt.  
Regarding instant claim 6, claim 5 of patent number 7394679 claims that the conductive layer is a conductive metal oxide.  
Regarding instant claim 7, claim 6 of patent number 7394679 claims that the reactive metal is one or more of Al, Ti, Mg, W, Fe, Cr, Vn, Zn, Ta or Mo.  
Regarding instant claim 8, claim 8 of patent number 7394679 claims that the multi-resistive state element has a non- ohmic characteristic such that the multi-resistive state element exhibits: a high resistance regime for a range of voltages; and a resistance indicative of the first resistive state or the second resistive state for voltages outside of the range of voltages.  
Regarding instant claim 9, claim 13 of patent number 7394679 claims: a non-ohmic device electrically in series with the multi-resistive state element and operative to effectuate the non-ohmic characteristic.  
Regarding instant claim 10, claim 14 of patent number 7394679 claims that the non-ohmic device includes the reactive metal.  
Regarding instant claim 13, claim 9 of patent number 7394679 claims that the memory plug is non-volatile such that the first resistive state or the second resistive state is retained in the absence of power.  
Regarding instant claim 14, claim 10 of patent number 7394679 claims that a thickness of the reactive metal is less than 200 Angstroms.  
Regarding instant claim 15, claim 11 of patent number 7394679 claims that the thickness of the reactive metal is less than 100 Angstroms.  
Regarding instant claim 16 (submitted as “17”), claim 12 of patent number 7394679 claims the reactive metal is annealed. 
Although claims 1-10 and 13-16  are not identical to claims 1-14 of U.S. Patent No. 7394679, they are not patentably distinct from each other because the present claims are “anticipated by” the patented claims in the sense that every limitation now claimed can be found in the "four corners" of the patented claims.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 are allowed over the references of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826